Title: To John Adams from John Devereux De Lacy, 21 May 1798
From: Lacy, John Devereux De
To: Adams, John



May it please your Excellency
Philadelphia May the 21st. 1798—

The declining state of my health together with the advice of my physicians having determined me to go to a southern climate, and being bred to the Law in the practice of which I am now setting out; I take the liberty of humbly soliciting to be appointed by your excellency to the office of Attorney General of the Mississippi Territory. The various duties of which office (should your excellency please to appoint me) I shall pledge myself to be unremittingly assiduous in the discharge off.
Having the honour to be known to Mr. Craik of Maryland, to Colo. Gelespie of N.C. to Mr Clopton Coln. New & many members from Virginia as also to Mr Burgess, Mr Clopton, Coln. I. Claiborne General McDowel and several other members of congress; as also to Governor Martin, Judge Anderson, & General Mason of the Senate, your excellency can from the first mentioned Gentlemen have any information you may deem necessary relative to me, to the latter I am but personally known in a measure, as likewise from Mr Willm. Bingham to whom I am known by character—
Having been emboldened to make this solicitation to your excellency at the instance of several Gentlemen deeply interested in that Country, and having come to Town with a veiw of making this application to your excellency, I shall await the knowledge of your excellencys pleasure with the most profound respect. (tho’ the city air at this season is extremely prejudicial to me) And shall hope in this instance (as well as in every other where your excellency shall please to honour me) by a zealous and prompt discharge of all commands you may please to favour me with, too approve myself worthy a portion of your excellencys confidence the attainment of any part of which I should ever consider as the brightest epoch in my life—
Awaiting your excellencys pleasure being known in the premises—I have the honour to be with the most profound respect and Obedience Your excellencys /  truly devoted /  And most humbly Obedt. Servant

John D. DeLacy
P.S. Had your excellencys younger son who attended the embassage to Holland as secretary to his brother, been in this City, I should have solicited his interest with your excellency in my favour, having had the honour of being known to him. But I am informed that he still continues abroad—.

